NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BALLY GAMING, INC.
20 1 1- 1 132 -
(ReeXarnination No. 90/0O6,60 1)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Bal1y Ga1ning, Inc. moves without opposition to revise
the official caption and separately moves without opposi-
tion for an extension of ti1ne, until March 21, 2011, to file
its initial brief.
Upon consideration thereof,
IT ls ORn1:RE1i) THAT:
The motions are granted The revised official caption
is reflected above.

IN RE BALLY GAMING
CC.
S
2
FoR THE CoURT
MAR 1 8 2011 /s/ Jan Horbal_v
Date J an Horba1y
G1enn E. Von Tersch, Esq.
Raymond T. Chen, Esq.
CIerk
§
§§
5
MAR
IM|
APPEAlS FU
BAL C1RCUlT
1 8 2011
|IIlBN¥